Citation Nr: 0912104	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, bilateral hands and feet.

2.  Entitlement to service connection for patellar bursitis 
with patellofemoral degenerative changes, claimed as 
bilateral knee condition.

3.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1951 
to January 1954, from December 1954 to December 1957, and 
from February 1958 to September 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
rheumatoid arthritis, bilateral hands and feet; patellar 
bursitis with patellofemoral degenerative changes; and right 
ear hearing loss.  

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the record and 
reviewed.

The Board notes that the RO denied the Veteran's claim for 
service connection for residuals of cold-weather injuries in 
both lower and upper extremities in a June 2008 rating 
decision.  However, as the Veteran has not perfected his 
appeal by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement), 
those issues are not before the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis of rheumatoid 
arthritis in service, within one year after service, or for 
many years thereafter.
2.  There is no evidence of a link between the Veteran's 
rheumatoid arthritis and his active military service.

3.  There is no evidence of a diagnosis of patellar bursitis 
with patellofemoral degenerative changes in service or for 
many years thereafter.

4. There is no evidence of a link between the Veteran's 
patellar bursitis with patellofemoral degenerative changes 
and his active military service.

5.  There is no evidence of right ear hearing loss within 
service, within one year after service, or for many years 
thereafter.

6.  There is no evidence of a link between the Veteran's 
right ear hearing loss and his active military service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis, bilateral hands and feet, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Patellar bursitis with patellofemoral degenerative 
changes was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, in the VCAA letter dated in May 2006, the RO 
also provided the Veteran with notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the May 2006 VCAA notice letter 
prior to the October 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  The Veteran also was afforded an 
opportunity to testify at a videoconference hearing in 
November 2008.  Furthermore, he was provided with several VA 
audiology examinations in connection with his claim.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's rheumatoid arthritis and 
patellar bursitis with patellofemoral degenerative changes; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  In this case, although there is 
evidence of current diagnoses of, and treatment for, 
rheumatoid arthritis and patellar bursitis with 
patellofemoral degenerative changes, there is no evidence of 
an injury or disease in service or within the presumptive 
period after service, or of persistent or recurrent symptoms 
following service.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Thus, 
the second and third elements of McLendon are not met and a 
VA examination to establish a nexus is not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and other organic diseases of the nervous 
system, such as sensorineural hearing loss).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Rheumatoid Arthritis, Bilateral Hands and Feet; Patellar 
Bursitis With Patellofemoral Degenerative Changes

The Board turns to the Veteran's claim for service connection 
for rheumatoid arthritis in his hand and feet and patellar 
bursitis with patellofemoral degenerative changes.  The 
Veteran asserts that he incurred rheumatoid arthritis in 
service, and was diagnosed with the disability within one 
year after discharge from service, in 1973 or 1974.  As for 
the patellar bursitis with patellofemoral degenerative 
changes, claimed as bilateral knee condition, the Veteran 
asserts that he was diagnosed with bursitis in the late 1950s 
or in the 1960s while in service, injured his right knee 
during service, and has suffered from pain in both of his 
knees since then.  See the Veteran's claim dated in March 
2006, NOD dated in August 2007, and videoconference hearing 
transcript dated in November 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, treatment records show treatment for 
rheumatoid arthritis in October 2005 with records of 
subsequent treatment.  See private treatment records from Dr. 
M.P.M., dated in October 2005.  As for his knees, the 
Veteran's treatment records also show a diagnosis of patellar 
bursitis and patellofemoral degenerative changes in his left 
knee in January 2002.  See treatment records from Blanchfield 
Army Community Hospital dated in January 2002.  Thus, there 
is sufficient evidence of current diagnoses of rheumatoid 
arthritis and patellar bursitis with patellofemoral 
degenerative changes.

However, a review of the Veteran's STRs reveals no 
complaints, treatment, or diagnosis of rheumatoid arthritis 
in his hands or feet throughout his years of active service.  
Although the Veteran reported on his separation examination 
dated in April 1973 that he had previously experienced 
swollen or painful joints and arthritis or rheumatism, his 
STRs are devoid of any record of treatment for rheumatoid 
arthritis or symptoms of this disability during service.  
Significantly, there was also no clinical finding of any 
rheumatoid arthritis in the hands or feet in the April 1973 
separation examination.  

In reference to patellar bursitis with patellofemoral 
degenerative changes, the Veteran's STRs indicate a one-time 
treatment for pain and effusion in his right knee in November 
1963, which is consistent with the Veteran's contention that 
he injured his right knee during service.  See 
videoconference hearing transcript dated in November 2008.  
However, his STRs reveal no other treatment for, or diagnosis 
of, bursitis in his knees.  Notably, although the Veteran's 
separation examination dated in April 1973 documented 
bursitis in his shoulders, no mention was made of bursitis in 
either of his knees, which the Veteran argues was diagnosed 
in the 1950s or 1960s.  See videoconference hearing 
transcript dated in November 2008.  Thus, the Veteran's lay 
statements here regarding rheumatoid arthritis and patellar 
bursitis with patellofemoral degenerative changes in service 
are outweighed by the available medical evidence showing no 
complaints or objective indication of these disabilities 
during service.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Thus, the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of any rheumatoid arthritis or 
patellar bursitis in service.  

Post-service, although the Veteran asserts a diagnosis of 
rheumatoid arthritis shortly after service, there is no 
medical evidence of rheumatoid arthritis until October 2005, 
when the Veteran was diagnosed with the disability by a 
private treating physician.  See private treatment record 
from Dr. M.P.M., dated in October 2005 and videoconference 
hearing transcript dated in November 2008.  This diagnosis of 
rheumatoid arthritis came after a period of over 30 years 
after discharge from military service.  As for the Veteran's 
patellar bursitis with patellofemoral degenerative changes, 
despite the Veteran's assertions that he was diagnosed in the 
1950s or 1960s, post-service treatment records reveal no 
diagnosis or treatment whatsoever for this disability until 
January 2002, a period of almost 30 years following discharge 
from service.  See treatment records from Blanchfield Army 
Community Hospital dated in January 2002 and videoconference 
hearing transcript dated in November 2008.  In both 
instances, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Thus, although the Veteran is 
competent to report worsening symptoms of rheumatoid 
arthritis in his hands and feet, and of patellar bursitis in 
his knees, since service, his lay statements as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
these disabilities until decades after discharge.  See Barr, 
supra, 21 Vet. App. at 310; Buchanan, supra, 451 F.3d at 
1337.  It follows, therefore, that the Board finds no 
evidence of rheumatoid arthritis in the hands or feet, 
patellar bursitis with patellofemoral degenerative changes, 
or other chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for these disabilities is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  Additionally, there also is no evidence 
of non-chronic rheumatoid arthritis or patellar bursitis in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

As to a nexus between the Veteran's current rheumatoid 
arthritis and patellar bursitis with patellofemoral 
degenerative changes and his active military service, no 
medical evidence supports this assertion.  See Boyer, 
210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link either of these disabilities to his military 
service.  These medical reports simply do not in any way 
associate either of these disabilities with his military 
service.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's claims 
regarding his rheumatoid arthritis and patellar bursitis with 
patellofemoral degenerative changes as they reveal these 
disabilities began decades after service with no connection 
to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening pain in his hands, 
feet, and knees over time, he is not competent to render an 
opinion as to the medical etiology of his current rheumatoid 
arthritis or patellar bursitis with patellofemoral 
degenerative changes, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  While the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

The Board now turns to analysis of the evidence pertaining to 
the Veteran's right ear hearing loss, which he asserts was 
incurred during service when he worked with demolition and 
building roads and bridges.  See videoconference hearing 
transcript dated in November 2008.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a June 2006 VA audiogram assessed the 
Veteran with bilateral sensorineural hearing loss, and the 
Board notes that the Veteran has been service connected for 
hearing loss in the left ear since 1973.  The audiogram 
results for the right ear showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
70
75
80

Speech recognition score was 76 percent for the right ear.  
Thus, there is sufficient evidence of current bilateral 
hearing loss.  

However, a review of the Veteran's STRs reveals no 
complaints, treatment, or diagnosis of hearing loss in the 
right ear throughout his years of active service.  
Significantly, although the Veteran's separation examination 
dated in April 1973 noted a finding of senorineural hearing 
loss, the separation audiogram failed to reveal any hearing 
loss in the right ear within VA standards.  38 C.F.R. § 
3.385.  Although the Veteran contends that he suffered from 
hearing loss in service without reporting his hearing 
problems, his lay statements here regarding hearing loss in 
the right ear in service are outweighed by the available 
medical evidence showing no complaints or objective 
indication of hearing loss in that ear.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Thus, the Board must find 
that the STRs, as a whole, provide negative evidence against 
this claim, as they show neither complaints nor evidence of 
any right ear hearing loss.  However, the Board acknowledges 
that the Veteran is at least competent to report symptoms of 
hearing loss during service.    

Post-service, there is no medical evidence of hearing loss in 
the right ear until October 1995, when the Veteran was found 
to have hearing loss in the right ear during a VA 
examination.  See VA examination report dated in October 
1995.  The Board notes the Veteran also received a VA 
examination of his hearing in November 1973, two months after 
discharge from service.  However, there was no finding of 
hearing loss in his right ear at that time.  See VA 
examination report dated in November 1973.  Thus, the 1995 
diagnosis of hearing loss in his right ear came after a 
period of over 20 years after discharge from military 
service.  In that regard, as already mentioned, the Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, supra, 230 F.3rd at  1333.  Moreover, aside 
from the VA examinations of his hearing in November 1973, 
October 1995 and June 2006, post-service treatment records 
reveal no treatment whatsoever for hearing loss.  The Veteran 
also acknowledged that he did not receive a hearing aid until 
three or four months prior to the videoconference hearing 
held in November 2008.  See videoconference hearing 
transcript dated in November 2008.  

Although he is competent to report worsening of hearing since 
service, the Veteran's lay statements here as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  See Barr, supra, 
21 Vet. App. at 310; Buchanan, supra, 451 F.3d at 1337.  It 
follows, therefore, that the Board finds no evidence of 
sensorineural hearing loss in the right ear or other chronic 
disease within one year after the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, there also is no evidence of non-
chronic hearing loss in the right ear in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current right ear hearing 
loss and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his right ear 
hearing loss to service.  These medical reports simply do not 
in any way associate his right ear hearing loss with his 
military service.  Further, none of the VA audiology 
examinations in November 1973, October 1995, or June 2006, 
provide any suggestion as to a link between the Veteran's 
hearing disability and his military service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's right ear hearing loss claim as they 
reveal right ear hearing loss that began decades after 
service with no connection to service.

 The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current right ear hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for rheumatoid arthritis, bilateral hands 
and feet, is denied.

Service connection for patellar bursitis with patellofemoral 
degenerative changes is denied.

Service connection to right ear hearing loss is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


